
	
		II
		110th CONGRESS
		2d Session
		S. 2839
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mr. Cornyn (for himself,
			 Mr. Gregg, Mr.
			 Lieberman, and Mr. Hagel)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide emergency relief for United States businesses
		  and industries currently employing temporary foreign workers and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Competitiveness Act of
			 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Extension of returning worker exemption to H–2B
				numerical limitation.
					Sec. 3. Recapture of unused visas.
					Sec. 4. H–1B visa availability.
					Sec. 5. Fee for H–1B employers.
					Sec. 6. Prohibitions on recruiting only H–1B workers and on
				outsourcing.
					Sec. 7. H–1B enforcement.
					Sec. 8. Whistleblower protections.
					Sec. 9. Limitations on approval of L–1 petitions for start-up
				companies.
					Sec. 10. Filing for early adjustment.
					Sec. 11. Clarification of immigration fee account
				provisions.
					Sec. 12. National Science Foundation scholarship
				program.
					Sec. 13. Extension of E-Verify program.
					Sec. 14. Clarification of false claims of United States
				nationality.
				
			2.Extension of
			 returning worker exemption to H–2B numerical limitationSubparagraph (A) of section 214(g)(9) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(g)(9)) is amended by striking
			 2004, 2005, or 2006 shall not be counted toward the numerical limitation
			 during fiscal year 2007. and inserting 2005, 2006, 2007, or 2008
			 shall not be counted toward the numerical limitation during the fiscal years
			 2008 through 2010..
		3.Recapture of
			 unused visas
			(a)Recapture of
			 unused H–1B visa
				(1)In
			 generalSubsection (g) of section 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended—
					(A)by redesignating
			 paragraphs (10) and (11) as paragraphs (11) and (12), respectively; and
					(B)by inserting
			 after paragraph (9) the following:
						
							(10)(A)If the numerical
				limitation set out in paragraph (1)(A) for fiscal year 2009 or any subsequent
				fiscal year has been reached, such numerical limitation shall be supplemented
				in a number equal to the lesser of—
									(i)the cumulative total number of visas
				that were available in all prior fiscal years subsequent to fiscal year 1991,
				and not issued for each such fiscal year or any subsequent fiscal year;
				and
									(ii)50,000.
									(B)The fee for a visa made available
				pursuant to subparagraph (A) shall be $1,500.
								(C)Fees collected under this paragraph
				shall be deposited in the Treasury in accordance with section
				286(s).
								.
					(2)Effective
			 period
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by paragraph (1) shall be effective during the 3-year period beginning on
			 the date of the enactment of this Act.
					(B)Enactment after
			 April 1, 2009If the date of the enactment of this Act is after
			 April 1, 2009, the amendments made by paragraph (1) shall take effect as if
			 enacted on April 1, 2009 and be effective during the 3-year period beginning on
			 such date.
					(b)Recapture of
			 unused employment-based numbersSubsection (d) of section 106 of the
			 American Competitiveness in the Twenty-first Century Act of 2000 (Public Law
			 106–313; 8 U.S.C. 1153 note) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 1994, 1996, 1997, 1998, after available in fiscal
			 year;
					(B)by striking
			 or 2004 and inserting 2004, or 2006; and
					(C)by striking
			 be available and all that follows and inserting the following:
			 “be available only to—
						
							(A)employment-based
				immigrants under paragraph (1), (2), (3)(A)(i), or (3)(A)(ii) of section 203(b)
				of the Immigration and Nationality Act (8 U.S.C. 1153(b)) and spouses and
				children accompanying or following to join such immigrants under section 203(d)
				of such Act (8 U.S.C. 1153(d)); and
							(B)immigrant workers
				who had petitions approved based on Schedule A, Group I under section 656.5 of
				title 20, Code of Federal Regulations, as promulgated by the Secretary of
				Labor, and spouses and children accompanying or following to join such
				immigrants under section 203(d) of such Act (8 U.S.C.
				1153(d)).
							;
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking 1999 through 2004 and inserting 1994,
			 1996, 1997, 1998, 2001 through 2004, and 2006; and
					(B)in subparagraph
			 (B), by amending clause (ii) to read as follows:
						
							(ii)Distribution
				of visasThe total number of visas made available under paragraph
				(1) from unused visas from the fiscal years 1994, 1996, 1997, 1998, 2001
				through 2004, and 2006 shall be distributed as follows:
								(I)The total number
				of visas made available for immigrant workers who had petitions approved based
				on Schedule A, Group I under section 656.5 of title 20, Code of Federal
				Regulations, as promulgated by the Secretary of Labor, and their spouses and
				children accompanying or following to join under section 203(d) of such Act (8
				U.S.C. 1153(d)), shall be 61,000.
								(II)The visas
				remaining from the total made available under paragraph (1) shall be allocated
				to employment-based immigrants with approved petitions under paragraph (1),
				(2), (3)(A)(i) or (3)(A)(ii) of section 203(b) of the Immigration and
				Nationality Act (8 U.S.C. 1153(b)) and the spouses and children accompanying or
				following to join such immigrants under section 203(d) of such Act (8 U.S.C.
				1153(d)).
								;
				and
					(3)by adding at the
			 end the following:
					
						(4)Fee for
				recapture of unused employment-based immigrant visas
							(A)In
				generalIn addition to required filing fees, the Secretary shall
				impose a $1,500 recapture fee upon each petitioning employer who uses a visa
				number recaptured under this section.
							(B)ExceptionThe
				fee required under paragraph (A) shall not be imposed for the use of such visas
				if the employer demonstrates to the Secretary that—
								(i)the employer is a
				health care facility that is located in a county or parish that received
				individual and public assistance pursuant to Major Disaster Declaration number
				1603 or 1607; or
								(ii)the employer is
				a health care facility that has been designated as a Health Professional
				Shortage Area facility by the Secretary of Health and Human Services as defined
				in section 332 of the Public Health Service Act (42 U.S.C. 254e).
								(C)FeesFees
				collected under this paragraph shall be deposited in the Immigration
				Examinations Fee Account, section 286(m) and shall remain available until
				expended by the Secretary of Homeland
				Security.
							.
				4.H–1B visa
			 availabilitySubsection (g) of
			 section 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is
			 amended—
			(1)in paragraph
			 (1)(A)—
				(A)in clause (vi),
			 by striking and at the end;
				(B)by redesignating
			 clause (vii) as clause (ix); and
				(C)by inserting
			 after clause (vi) the following:
					
						(vii)65,000 in each
				of fiscal years 2004 through 2008;
						(viii)115,000 in
				each of fiscal years 2009 through 2011;
				and
						;
				and
				(2)in paragraph
			 (5)(C), by striking 20,000 and inserting 30,000 for
			 fiscal years 2009 through 2011 and 20,000 for each fiscal year after fiscal
			 year 2011.
			5.Fee for H–1B
			 employersSubparagraph (B) of
			 section 214(c)(9) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(9))
			 is amended by striking $1,500 and inserting
			 $2,250.
		6.Prohibitions on
			 recruiting only H–1B workers and on outsourcing
			(a)Document
			 requirementSubparagraph (A) of section 212(n)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is amended—
				(1)in clause (i), by
			 striking , and at the end and inserting a semicolon;
				(2)in clause (ii),
			 by striking the period at the end and inserting a semicolon and
			 and; and
				(3)by adding at the
			 end the following:
					
						(iii)will provide to
				the H–1B nonimmigrant a copy of the approved petition filed on behalf of such
				nonimmigrant under this
				section.
						.
				(b)Prohibition on
			 outsourcingParagraph (1) of section 212(n) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(n)) is amended by inserting after
			 subparagraph (G) the following:
				
					(H)An alien admitted to the United States
				or provided status as a nonimmigrant under section 101(a)(15)(H)(i)(b) may only
				work at a worksite, that is in the United States, of an employer other than the
				petitioning employer or its affiliate, subsidiary, or parent if the alien, as
				part of such aliens's job responsibilities as described and approved in the
				labor condition application under this subsection and the H–1B petition under
				section 214, is required to provide a product or service of the petitioning
				employer at the worksite of the nonpetitioning employer. Such work is not
				authorized if the alien is essentially providing labor for hire for the
				nonpetitioning
				employer.
					.
			(c)Advertising
			 requirementsParagraph (1) of section 212(n) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(n)), as amended by subsection (b), is
			 further amended by inserting after subparagraph (H), as added by such
			 subsection, the following:
				
					(I)The employer has not advertised the
				available jobs specified in the application in an advertisement that states or
				indicates that—
						(i)the job or jobs are only available
				to persons who are or who may become H–1B nonimmigrants; or
						(ii)persons who are or who may become
				H–1B nonimmigrants shall receive priority or a preference in the hiring
				process.
						.
			(d)Hiring
			 requirementsSubsection (g) of section 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184), as amended by section 3(a), is further amended
			 by adding at the end the following:
				
					(13)(A)(i)An employer described
				in clause (ii) may file not more than 1,000 petitions total for the initial
				admission of an alien as a nonimmigrant under section 101(a)(15)(H)(i)(b) who
				are counted under subsection (g)(1)(A) in any fiscal year.
							(ii)An employer described in this
				subparagraph is an employer that employs aliens admitted as, or provided status
				under, section 101(a)(15)(H)(i)(b) in a number that is equal to or greater than
				50 percent of the number of the total number of full-time employees.
							(B)An employer that employs more than 50
				employees may not employ aliens provided status as nonimmigrants under section
				101(a)(15)(H)(i)(b) in a number that is equal to or greater than 75 percent of
				the number of such full-time
				employees.
						.
			(e)Effective
			 dateThe amendments made by this section shall be effective
			 during the period beginning on the date of the enactment of this Act and ending
			 on September 31, 2011.
			7.H–1B
			 enforcement
			(a)Safeguards
			 against fraud and misrepresentationParagraph (1) section 212(n)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(n)), as amended by
			 subsections (b) and (c) of section 6, is further amended—
				(1)in the
			 undesignated paragraph at the end, by striking The employer and
			 inserting the following:
					
						(J)The
				employer.
						;
				and
				(2)in subparagraph
			 (J), as designated by paragraph (1)—
					(A)by inserting
			 and through the Department of Labor's website, without charge.
			 after D.C.;
					(B)by inserting
			 , clear indicators of fraud, misrepresentation of material fact,
			 after completeness;
					(C)by striking
			 or obviously inaccurate and inserting , presents clear
			 indicators of fraud or misrepresentation of material fact, or is obviously
			 inaccurate;
					(D)by striking
			 within 7 days of and inserting not later than 14 days
			 after; and
					(E)by adding at the
			 end the following: If the Secretary's review of an application
			 identifies clear indicators of fraud or misrepresentation of material fact, the
			 Secretary may conduct an investigation and hearing under paragraph
			 (2)..
					(b)Investigations
			 by the Secretary of LaborParagraph (2) of section 212(n) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(n)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 12 months and inserting 24 months; and
					(B)by striking
			 The Secretary shall conduct and all that follows and inserting
			 Upon the receipt of such a complaint, the Secretary may initiate an
			 investigation to determine if such a failure or misrepresentation has
			 occurred.;
					(2)in clause (i) of
			 subparagraph (C)—
					(A)by striking
			 a condition of paragraph (1)(B), (1)(E), or (1)(F) and inserting
			 a condition under subparagraph (B), (C)(i), (E), (F), (H), (I), or (J)
			 of paragraph (1); and
					(B)by striking
			 (1)(C) and inserting (1)(C)(ii);
					(3)in subparagraph
			 (G)—
					(A)in clause (i), by
			 striking if the Secretary and all that follows and inserting
			 with regard to the employer's compliance with the requirements of this
			 subsection.;
					(B)in clause (ii),
			 by striking and whose identity and all that follows through
			 failure or failures. and inserting the Secretary of Labor
			 may conduct an investigation into the employer's compliance with the
			 requirements of this subsection.;
					(C)in clause (iii),
			 by striking the last sentence;
					(D)by striking
			 clauses (iv) and (v);
					(E)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (iv), (v), and (vi),
			 respectively;
					(F)in clause (iv),
			 as redesignated, by striking meet a condition described in clause (ii),
			 unless the Secretary of Labor receives the information not later than 12
			 months and inserting comply with the requirements under this
			 subsection, unless the Secretary of Labor receives the information not later
			 than 24 months;
					(G)by amending
			 clause (v), as redesignated, to read as follows:
						
							(v)The Secretary of Labor shall provide
				notice to an employer of the intent to conduct an investigation. The notice
				shall be provided in such a manner, and shall contain sufficient detail, to
				permit the employer to respond to the allegations before an investigation is
				commenced. The Secretary is not required to comply with this clause if the
				Secretary determines that such compliance would interfere with an effort by the
				Secretary to investigate or secure compliance by the employer with the
				requirements of this subsection. A determination by the Secretary under this
				clause shall not be subject to judicial
				review.
							;
					(H)in clause (vi),
			 as redesignated, by striking An investigation and all that
			 follows through the determination. and inserting If the
			 Secretary of Labor, after an investigation under clause (i) or (ii), determines
			 that a reasonable basis exists to make a finding that the employer has
			 substantially failed to comply with the requirements under this subsection, the
			 Secretary shall provide interested parties with notice of such determination
			 and an opportunity for a hearing in accordance with section 556 of title 5,
			 United States Code, not later than 120 days after the date of such
			 determination.; and
					(I)by adding at the
			 end the following:
						
							(vii)If the Secretary of Labor, after a
				hearing, finds a reasonable basis to believe that the employer has violated the
				requirements under this subsection, the Secretary may impose a penalty under
				subparagraph (C).
							;
				and
					(4)by striking
			 subparagraph (H).
				(c)Information
			 sharing between the Secretary of Homeland Security and the Secretary of
			 LaborParagraph (2) of section 212(n) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)), as amended by subsection (b), is further
			 amended by inserting after subparagraph (G) the following:
				
					(H)The Director of United States
				Citizenship and Immigration Services shall provide the Secretary of Labor with
				any information contained in the materials submitted by H–1B employers as part
				of the adjudication process that indicates that the employer is not complying
				with H–1B visa program requirements. The Secretary may initiate and conduct an
				investigation and hearing under this paragraph after receiving information of
				noncompliance under this
				subparagraph.
					.
			(d)AuditsSubparagraph
			 (A) of section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(2)), as amended by subsection (b), is further amended by adding at the
			 end The Secretary may conduct surveys of the degree to which employers
			 comply with the requirements under this subsection and may conduct annual
			 compliance audits of employers that employ H–1B nonimmigrants. The Secretary
			 shall conduct annual compliance audits of not less than 1 percent of the
			 employers that employ H–1B nonimmigrants during the applicable calendar
			 year.
			(e)PenaltiesSubparagraph
			 (C) of section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(2)) is amended—
				(1)in clause (i)(I),
			 by striking $1,000 and inserting $2,000;
				(2)in clause
			 (ii)(I), by striking $5,000 and inserting
			 $10,000; and
				(3)in clause
			 (vi)(III), by striking $1,000 and inserting
			 $2,000.
				(f)Information
			 provided to H–1B nonimmigrants upon visa issuanceSubsection (n)
			 of section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is
			 amended by adding after paragraph (3) the following:
				
					(4)(A)Upon issuing an H–1B
				visa to an applicant outside the United States, the Secretary of State shall
				provide the applicant with—
							(i)a brochure outlining the employer’s
				obligations and the employee’s rights under Federal law, including labor and
				wage protections; and
							(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer
				obligations and workers' rights.
							(B)Upon according H–1B nonimmigrant
				status to an alien inside the United States, the officer of the Department of
				Homeland Security shall provide the applicant with—
							(i)a brochure outlining the employer’s
				obligations and the employee’s rights under Federal law, including labor and
				wage protections; and
							(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer’s
				obligations and workers’
				rights.
							.
			(g)Investigations
			 and audits by the Secretary of Homeland Security
				(1)Investigations
			 and auditsParagraph (2) of section 214(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)) is amended by adding at the end the
			 following:
					
						(G)(i)The Secretary of
				Homeland Security may initiate an investigation of any employer that employs
				nonimmigrants described in section 101(a)(15)(L) with regard to the employer's
				compliance with the requirements of this subsection.
							(ii)If the Secretary of Homeland
				Security receives specific credible information from a source who is likely to
				have knowledge of an employer’s practices, employment conditions, or compliance
				with the requirements under this subsection, the Secretary may conduct an
				investigation into the employer’s compliance with the requirements of this
				subsection. The Secretary may withhold the identity of the source from the
				employer, and the source's identity shall not be subject to disclosure under
				section 552 of title 5, United States Code.
							(iii)The Secretary of Homeland Security
				shall establish a procedure for any person desiring to provide to the Secretary
				of Homeland Security information described in clause (ii) that may be used, in
				whole or in part, as the basis for the commencement of an investigation
				described in such clause, to provide the information in writing on a form
				developed and provided by the Secretary of Homeland Security and completed by
				or on behalf of the person.
							(iv)No investigation described in clause
				(ii) (or hearing described in clause (vi) based on such investigation) may be
				conducted with respect to information about a failure to comply with the
				requirements of this subsection, unless the Secretary of Homeland Security
				receives the information not later than 24 months after the date of the alleged
				failure.
							(v)Before commencing an investigation of
				an employer under clause (i) or (ii), the Secretary of Homeland Security shall
				provide notice to the employer of the intent to conduct such investigation. The
				notice shall be provided in such a manner, and shall contain sufficient detail,
				to permit the employer to respond to the allegations before an investigation is
				commenced. The Secretary is not required to comply with this clause if the
				Secretary determines that to do so would interfere with an effort by the
				Secretary to investigate or secure compliance by the employer with the
				requirements of this subsection. There shall be no judicial review of a
				determination by the Secretary under this clause.
							(vi)If the Secretary of Homeland
				Security, after an investigation under clause (i) or (ii), determines that a
				reasonable basis exists to make a finding that the employer has substantially
				failed to comply with the requirements of this subsection, the Secretary shall
				provide interested parties with notice of such determination and an opportunity
				for a hearing in accordance with section 556 of title 5, United States Code,
				not later than 120 days after the date of such determination. If such a hearing
				is requested, the Secretary shall make a finding concerning the matter by not
				later than 120 days after the date of the hearing.
							(vii)If the Secretary of Homeland
				Security, after a hearing, finds a reasonable basis to believe that the
				employer has violated the requirements of this subsection, the Secretary may
				impose a penalty under section
				214(c)(2)(H).
							
					
						(viii)The Secretary of Homeland Security
				may conduct surveys of the degree to which employers comply with the
				requirements under this section and may conduct annual compliance audits of
				employers that employ L nonimmigrants. The Secretary shall conduct annual
				compliance audits of not less than 1 percent of the employers that employ
				nonimmigrants described in section 101(a)(15)(L) during the applicable calendar
				year.
						.
				(2)Reporting
			 requirementParagraph (8) of such section 214(c) is
			 amended—
					(A)by striking
			 Attorney General whenever the term appears and inserting
			 Secretary of Homeland Security; and
					(B)by inserting
			 (L), after (H),.
					(h)PenaltiesParagraph
			 (2) of section 214(c) of the Immigration and Nationality Act (8 U.S.C.
			 1184(c)), as amended by subsection (g), is further amended by adding at the end
			 the following:
				
					(H)(i)If the Secretary of
				Homeland Security finds, after notice and an opportunity for a hearing, a
				failure by an employer to meet a condition under subparagraph (F), (G), (H),
				(I), or (K) or a misrepresentation of material fact in a petition to employ 1
				or more aliens as nonimmigrants described in section 101(a)(15)(L)—
							(I)the Secretary of Homeland Security may
				impose such other administrative remedies (including civil monetary penalties
				in an amount not to exceed $2,000 per violation) as the Secretary determines to
				be appropriate; and
							(II)the Secretary of Homeland Security
				may not, during a period of at least 1 year, approve a petition for that
				employer to employ 1 or more aliens as such nonimmigrants.
							(ii)If the Secretary of Homeland
				Security finds, after notice and an opportunity for a hearing, a willful
				failure by an employer to meet a condition under subparagraph (F), (G), (H),
				(I), or (K) or a misrepresentation of material fact in a petition to employ 1
				or more aliens as nonimmigrants described in section 101(a)(15)(L)—
							(I)the Secretary of Homeland Security may
				impose such other administrative remedies (including civil monetary penalties
				in an amount not to exceed $10,000 per violation) as the Secretary determines
				to be appropriate; and
							(II)the Secretary of Homeland Security
				may not, during a period of at least 2 years, approve a petition filed for that
				employer to employ 1 or more aliens as such nonimmigrants.
							(iii)If the Secretary of Homeland
				Security finds, after notice and an opportunity for a hearing, a willful
				failure by an employer to meet a condition under subparagraph (L)(i)—
							(I)the Secretary of Homeland Security may
				impose such other administrative remedies (including civil monetary penalties
				in an amount not to exceed $10,000 per violation) as the Secretary determines
				to be appropriate; and
							(II)the employer shall be liable to
				employees harmed for lost wages and
				benefits.
							.
			8.Whistleblower
			 protectionsParagraph (2) of
			 section 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)), as
			 amended by subsections (g) and (h) of section 7, is further amended by adding
			 at the end the following:
			
				(I)(i)It is a violation of
				this subparagraph for an employer who has filed a petition to import 1 or more
				aliens as nonimmigrants described in section 101(a)(15)(L) to take, fail to
				take, or threaten to take or fail to take, a personnel action, or to
				intimidate, threaten, restrain, coerce, blacklist, discharge, or discriminate
				in any other manner against an employee because the employee—
						(I)has disclosed information that the
				employee reasonably believes evidences a violation of this subsection, or any
				rule or regulation pertaining to this subsection; or
						(II)cooperates or seeks to cooperate with
				the requirements of this subsection, or any rule or regulation pertaining to
				this subsection.
						(ii)An employer that violates this
				subparagraph shall be liable to the employees harmed by such violation for lost
				wages and benefits.
					(iii)In this subparagraph, the term
				employee includes—
						(I)a current employee;
						(II)a former employee; and
						(III)an applicant for
				employment.
						.
		9.Limitations on
			 approval of L–1 petitions for start-up companiesParagraph (2) of section 214(c) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(c)), as amended by subsections
			 (g) and (h) of section 7 and section 8(b), is further amended—
			(1)by striking
			 Attorney General each place that term appears and inserting
			 Secretary of Homeland Security;
			(2)in subparagraph
			 (E), by striking In the case and inserting Except as
			 provided in subparagraph (H), in the case; and
			(3)by adding at the
			 end the following:
				
					(J)(i)If the beneficiary of a
				petition under this subsection is coming to the United States to be employed in
				a new office, the petition may be approved for a period not to exceed 12 months
				only if the alien has not been the beneficiary of 2 or more petitions under
				this subparagraph within the immediately preceding 2 years and only if the
				employer operating the new office has—
							(I)an adequate business plan;
							(II)sufficient physical premises to carry
				out the proposed business activities; and
							(III)the financial ability to commence
				doing business immediately upon the approval of the petition.
							(ii)An extension of the approval period
				under clause (i) may not be granted until the importing employer submits to the
				Secretary of Homeland Security—
							(I)evidence that the importing employer
				meets the requirements of this subsection;
							(II)evidence that the beneficiary meets
				the requirements of section 101(a)(15)(L);
							(III)a statement summarizing the original
				petition;
							(IV)evidence that the importing employer
				has substantially complied with the business plan submitted under clause
				(i);
							(V)evidence of the truthfulness of any
				representations made in connection with the filing of the original petition if
				requested by the Secretary;
							(VI)evidence that the importing employer,
				from the date of petition approval under clause (i), has been doing business at
				the new office through regular, systematic, and continuous provision of goods
				or services;
							(VII)a statement of the duties the
				beneficiary has performed at the new office during the approval period under
				clause (i) and the duties the beneficiary will perform at the new office during
				the extension period approved under this clause;
							(VIII)a statement describing the staffing
				at the new office, including the number of employees and the types of positions
				held by such employees;
							(IX)evidence of wages paid to employees
				if the beneficiary will be employed in a managerial or executive
				capacity;
							(X)evidence of the financial status of
				the new office; and
							(XI)any other evidence or data prescribed
				by the Secretary.
							(iii)A new office employing the
				beneficiary of an L–1 petition approved under this subparagraph must do
				business through regular, systematic, and continuous provision of goods or
				services for the entire period of petition approval.
						(iv)Notwithstanding clause (iii) or
				subclauses (I) through (VI) of clause (ii), and subject to the maximum period
				of authorized admission set forth in subparagraph (D), the Secretary of
				Homeland Security may, in the Secretary's discretion, approve a subsequently
				filed petition on behalf of the beneficiary to continue employment at the
				office described in this subsection for a period beyond the initially granted
				12-month period if the importing employer has been doing business at the new
				office through regular, systematic, and continuous provision of goods or
				services for the 6 months immediately preceding the date of extension petition
				filing and demonstrates that the failure to satisfy any of the requirements
				described in those subclauses was directly caused by extraordinary
				circumstances, as determined by the Secretary, in the Secretary's
				discretion.
						(K)(i)The Secretary of
				Homeland Security may not authorize the spouse of an alien described under
				section 101(a)(15)(L), who is a dependent of a beneficiary under subparagraph
				(J), to engage in employment in the United States during the initial 12-month
				period described in subparagraph (J)(i).
						(ii)A spouse described in clause (i) may
				be provided employment authorization upon the approval of an extension under
				subparagraph (J)(ii).
						(L)For purposes of determining the
				eligibility of an alien for classification under section 101(a)(15)(L) of this
				Act, the Secretary of Homeland Security shall establish procedures with the
				Department of State to verify a company or office's existence in the United
				States and
				abroad.
					.
			10.Filing for
			 early adjustment
			(a)Adjustment of
			 status
				(1)In
			 generalSection 245 of the Immigration and Nationality Act (8
			 U.S.C. 1255) is amended by adding at the end the following:
					
						(n)Adjustment of
				status for employment-based immigrants
							(1)EligibilityThe
				Secretary of Homeland Security shall promulgate regulations to provide for the
				filing of an application for adjustment of status by an alien (and any eligible
				dependents of such alien), regardless of whether an immigrant visa is
				immediately available at the time the application is filed, if the alien has an
				approved petition under paragraph (1), (2), (3)(A)(i), or (3)(A)(ii) of section
				203(b) and the priority date for processing of an immigrant visa under such
				paragraph (1), (2), (3)(A)(i), or 3(A)(ii) as reflected on the Department of
				State, Visa Bulletin for the month in which the application for adjustment of
				status is filed, is not more than 24 months from the date of filing.
							(2)Visa
				availabilityAn application filed pursuant to paragraph (1) may
				not be approved until an immigrant visa becomes available, the alien is deemed
				admissible, and all background checks have been completed and resolved to the
				satisfaction of the Secretary of Homeland Security.
							(3)FeesIf
				an application is filed pursuant to paragraph (1), the beneficiary of such
				application shall pay a supplemental fee of $500. Such fee may not be charged
				to any dependent accompanying or following to join such beneficiary.
							(4)Fee
				adjustmentsApplication fees under this subsection may be
				adjusted in accordance with the 3-year period of validity assigned to the
				employment authorization or advanced parole documents under subparagraph
				(A).
							.
				(b)Use of
			 fees
				(1)In
			 generalSection 286 of the Immigration and Nationality Act (8
			 U.S.C. 1356) is amended—
					(A)in subsection
			 (m)—
						(i)by
			 striking Notwithstanding any other provisions of law, and
			 inserting the following:
							
								(m)Immigration
				examinations fee account
									(1)In
				generalNotwithstanding any other provision of law, all fees
				collected under section 245(n)(3)
				and
									;
						(ii)by
			 striking : Provided, however, That all and
			 inserting the following:
							
								(2)Virgin Islands;
				GuamAll
								;
				and
						(iii)by striking
			 : Provided further, That fees and inserting the
			 following:
							
								(3)Cost
				recoveryFees.
								;
						(B)by redesignating
			 subsection (n) as paragraph (4), indenting such paragraph, as so redesignated,
			 2 ems from the left margin, and inserting the heading Use of funds.—;
					(C)in paragraph (4)
			 of subsection (m), as redesignated by subparagraph (B)—
						(i)by
			 striking All deposits and inserting the following:
							
								(A)In
				generalExcept as provided under subparagraph (B), all
				deposits
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)Supplemental
				fee for adjustment of status of employment-based immigrantsAny
				amounts deposited into the Immigration Examinations Fee Account, section
				286(m), that were collected under section 245(n)(3) shall remain available
				until expended by the Secretary of Homeland
				Security.
								;
						(D)by redesignating
			 subsection (o) as paragraph (5), indenting such paragraph, as so redesignated,
			 2 ems from the left margin, and inserting the heading Annual financial report to
			 Congress.—; and
					(E)by redesignating
			 subsection (p) as paragraph (6), indenting such paragraph, as so redesignated,
			 2 ems from the left margin, and inserting the heading Applicability.—;
					(F)in paragraph (6)
			 of subsection (m), as redesignated by subparagraph (D) by striking
			 subsections (m), (n), and (o) of this section and inserting
			 this subsection shall;
					(G)by redesignating
			 sections (q) through (v) as sections (n) through (s), respectively; and
					(H)in subsection
			 (p), as redesignated by subparagraph (E)—
						(i)in
			 paragraph (2), by striking 50 percent and inserting 40
			 percent;
						(ii)in
			 paragraph (3)—
							(I)in the heading,
			 by striking low-income;
							(II)by striking
			 30 percent and inserting 40 percent; and
							(III)by striking
			 low-income;
							(iii)in subparagraph
			 (A) of paragraph (4), by striking 10 percent and inserting
			 5 percent;
						(iv)in
			 paragraph (6), by striking the first sentence; and
						(v)by
			 adding at the end the following:
							
								(7)Use of fees for
				gifted and talented students education5 percent of the amounts
				deposited into the H–1B Nonimmigrant Petitioner Account shall remain available
				to the Secretary of Education until expended to carry out programs and projects
				authorized under the Jacob K. Javits Gifted and Talented Students Education Act
				of 2001 (20 U.S.C. 7253 et
				seq.).
								.
						(2)Conforming
			 amendments
					(A)Immigration and
			 NationalityThe Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.) is amended—
						(i)in
			 section 214(c) (8 U.S.C. 1184(c))—
							(I)in paragraphs
			 (9)(C) and (11)(C), by striking 286(s) and inserting
			 286(p); and
							(II)in paragraph
			 (12)(E), by striking 286(v) and inserting
			 286(s);
							(ii)in
			 section 245(i)(3) (8 U.S.C. 1255(i)(3))—
							(I)in subparagraph
			 (A), by striking subsections (m), (n), and (o) and inserting
			 subsection (m); and
							(II)in subparagraph
			 (B), by striking 286(r) and inserting 286(o);
			 and
							(iii)in section
			 344(c) (8 U.S.C. 1455(c)), by striking 286(q)(2) and inserting
			 286(n)(2).
						(B)L–1 and H–1B
			 Visa Reform ActSection 424(c)(2) of the L–1 and H–1B Visa Reform
			 Act (8 U.S.C. 1381(2)) is amended by striking 286(v)(2)(D) and
			 inserting 286(s)(2)(D).
					(C)American
			 Competitiveness and Workforce Improvement Act of 1998Section 414
			 of the American Competitiveness and Workforce Improvement Act of 1998 is
			 amended—
						(i)in
			 subsection (c)(1) (29 U.S.C. 2916a(1)), by striking 286(s)(2)
			 and inserting 286(p)(2); and
						(ii)in
			 subsection (d)(4) (42 U.S.C. 1869c(4)), by striking 286(s)(3)
			 and inserting 286(p)(3).
						11.Clarification
			 of immigration fee account provisionsSubparagraphs (B) and (C) of paragraph (2)
			 of subsection (s) of section 286 of the Immigration and Nationality Act (8
			 U.S.C. 1356), as redesignated by section 10(b)(1)(G), are amended to read as
			 follows:
			
				(B)Secretary of
				Homeland SecurityOne-third of the amounts deposited into the
				Fraud Prevention and Detection Account shall remain available to the Secretary
				of Homeland Security until expended for programs and activities to prevent and
				detect immigration benefit fraud, including fraud with respect to petitions
				under paragraph (1) or (2)(A) of section 214(c) to grant an alien nonimmigrant
				status described in subparagraph (H)(i), (H)(ii), or (L) of section
				101(a)(15).
				(C)Secretary of
				LaborOne third of the amounts deposited into the Fraud
				Prevention and Detection Account shall remain available to the Secretary of
				Labor until expended for enforcement programs and activities described in
				section 212(n) and for enforcement programs and activities otherwise authorized
				to be conducted by the Secretary of Labor that focus on industries likely to
				employ
				nonimmigrants.
				.
		12.National
			 Science Foundation scholarship programSection 414(d)(3) of the American
			 Competitiveness and Workforce Improvement Act of 1998 (42 U.S.C. 1869c(3)) is
			 amended by striking $10,000 and inserting
			 $15,000.
		13.Extension of
			 E-Verify program
			(a)ExtensionSection 401(b) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C.
			 1324a note) is amended by striking at the end of the 11-year period
			 beginning on the first day the pilot program is in effect. and
			 inserting not later than December 31, 2013..
			(b)Designation of
			 E-Verify programTitle IV of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 110
			 Stat. 3009–546) is amended by striking basic pilot each place
			 that term appears and inserting E-Verify.
			14.Clarification
			 of false claims of United States nationalitySection 212(a)(6)(C)(ii)(I) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(ii)) is amended by
			 inserting or national after citizen.
		
